Proceeding pursuant to article 78 of the Civil Practice Act to review respondent’s determination dismissing petitioner from his employment as a safety officer at Rockland State Hospital. By order of the Supreme Court, Orange County, made February 8, 1960, pursuant to section 1296 of the Civil Practice Act, the proceeding has been transferred to this court for disposition. Petitioner was charged: (1) with having made the accusation against his superiors that they had covered up irregularities; and (2) with being disorderly, threatening, loud and uncooperative upon being interrogated regarding his accusation. Determination annulled on the law and the facts, without costs, and matter remitted to respondent for reconsideration and imposition of a lesser penalty. While the evidence is sufficient to support the finding of petitioner’s guilt as charged, it is our opinion that the measure of punishment imposed constitutes an abuse of discretion (see Civ. Prae. Act, § 1296, subd. 5-a). The charges were not of sufficient gravity to justify petitioner’s discharge from his employment. Ughetta, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ.